Citation Nr: 1115730	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  99-08 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for hair loss, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a skin disability, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for thickened saliva, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for chest pain and pressure, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for a respiratory disability, to include as secondary to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to August 1991.  The appellant is the recipient of the Combat Action Ribbon.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), dated in December 1997 and March 1999, which, in part, denied the benefits sought on appeal.  The appellant submitted a Notice of Disagreement with these determinations in May 1999.  A Statement of the Case was issued in November 2004, and time appellant timely perfected his appeal later that month.

In September 2006, the appellant testified before the undersigned Veterans Law Judge via a Board video conference hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In March 2007, these claims came before the Board and were remanded to provide the appellant with notice of VA's duties to notify and assist, in compliance with the Veterans Claims Assistance Act of 2000.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued in September 2009.  In February 2010, the Board denied the appellant's claims.  

The appellant subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a November 2010 Order vacating, in part, the February 2010 Board decision and remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In accordance with the November 2010 Order from the Court and the corresponding JMR, the Board finds that this claim must be remanded back to the AMC for additional evidentiary development prior to adjudication.

The appellant contends that he currently suffers from a digestive disorder, hair loss, a skin condition, thickened saliva, chest pain and pressure, and respiratory symptoms, all to include as secondary to an undiagnosed illness.  The Board observes that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

Cursory VA medical examinations were carried out in 2005 and 2008, but the VA examiners did not address whether there are objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  In light of the November 2010 JMR, the Board has concluded that a Gulf War Protocol examination is warranted to address these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available treatment records for the appellant from the VA Medical Center in Loma Linda, California, dated from February 2008 to the present.  Any response received should be memorialized in the appellant's claims file.

2.  Thereafter, schedule the appellant for an appropriate VA examination to determine the etiology of any current digestive disorder.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of a digestive disorder, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from a chronic digestive disorder.

The examiner should specifically determine whether the appellant's complaints of a digestive disorder are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the appellant's digestive complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that the disorder is etiologically related to the appellant's active military service.

3.  Schedule the appellant for an appropriate VA examination to determine the etiology of any currently present disorder productive of hair loss.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of hair loss, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from chronic hair loss.

The examiner should specifically determine whether the appellant's complaints of hair loss are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the appellant's hair loss complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the appellant's active military service.

4.  Schedule the appellant for an appropriate VA examination to determine the etiology of any currently present disorder productive of a skin disability.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of a skin disability, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from a chronic skin disability.

The examiner should specifically determine whether the appellant's complaints of a skin disability are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the appellant's skin disability complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the appellant's active military service.

5.  Schedule the appellant for an appropriate VA examination to determine the etiology of any currently present disorder productive of thickened saliva.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of thickened saliva, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from chronic thickened saliva.

The examiner should specifically determine whether the appellant's complaints of thickened saliva are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.


If the appellant's thickened saliva complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the appellant's active military service.

6.  Schedule the appellant for an appropriate VA examination to determine the etiology of any currently present disorder productive of chest pain and pressure.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of chest pain and pressure, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from chronic chest pain and pressure.

The examiner should specifically determine whether the appellant's complaints of chest pain and pressure are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the appellant's chest pain and pressure complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the appellant's active military service.

7.  Schedule the appellant for an appropriate VA examination to determine the etiology of any currently present disorder productive of a respiratory disability.  The claims file, to include a copy of this Remand must be made available to and reviewed by the VA examiner.  All necessary testing should be conducted.  The VA examiner should note and detail all reported signs and symptoms of a respiratory disability, to include details about the onset, frequency, duration, and severity of all complaints relating thereto, and indicate what precipitates and what relieves them.  The VA examiner should determine whether there are any objective medical indications that the appellant is suffering from a chronic respiratory disability.

The examiner should specifically determine whether the appellant's complaints of a respiratory disability are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.

If the appellant's respiratory complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disorder is etiologically related to the appellant's active military service.



Note:  "Chronic" means disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first become manifest.

8.  After all of the aforementioned VA examinations have been completed, they should be reviewed collectively for a VA examiner to determine whether the appellant suffers from a medically unexplained chronic multi-symptom illness, manifested by the aforementioned complaints, that is the result of the appellant's time in the Persian Gulf.  A thorough explanation should be provided for any conclusion provided.

9.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a SSOC and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


